DETAILED ACTION
Application 16/593252, “CELL STACK DEVICE”, is the continuation of a PCT application filed on 4/17/19 and claims priority from a foreign application filed on 6/6/18. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 12/22/20.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 4 and 6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 4, the recitation “the first bonding members lacks proper antecedent basis.  Base claim 1 requires “a conductive first bonding member”, but does not refer to a plurality of first bonding members.  Additionally, the intended meaning of “disposed at an interval” is unclear, particularly because only one “first bonding 

Regarding claim 5, the recitation, “an anode provided on another surface of the solid electrolyte” is unclear.  More specifically, claim 5 does not require a first surface of the solid electrolyte for context; therefore, it is unclear how there can be “another surface” of the solid electrolyte.  Additionally, claim 5 requires “second protrusions” and a “second bonding member”.  These recitations are not found to be unclear, but are noted for being an awkward use of the adjective “second” because no “first” protrusions or bonding members are claimed.  

Regarding claims 6, the recitation “the first bonding members lacks proper antecedent basis.  Base claim 5 requires “a conductive first bonding member”, but does not refer to a plurality of first bonding members.  Additionally, the intended meaning of “disposed at an interval” is unclear, particularly because only one “first bonding member” is given antecedent basis, and it is unclear how the first bonding member could be “disposed at an interval”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harada (US 2009/0297906).
Regarding claim 1, 2 and 5, Harada teaches a cell stack device (Figure 2, paragraph [0064]) comprising a fuel cell  (Figure 2 item 10) including a solid electrolyte (item 28) and a cathode (item 30) that is provided on one surface of the solid electrolyte, a first separator (item 16) including a plurality of first protrusions (items 34) that protrudes towards the cathode, and a conductive first bonding member (item 24) that bonds the cathode and the plurality of first protrusions (see Figure 2), 
wherein: a thickness of the first bonding member that is positioned on an outer peripheral portion is greater than a thickness of the first bonding member that is positioned in a central portion (see Figure 2 where thickness of item 24 adjacent outer protrusions 34 is greater than the thickness adjacent inner protrusions 34). 

As to claims 2 and 5, Harada further teaches wherein the fuel cell further includes an anode (item 26) provided on another surface of the solid electrolyte, and wherein the cell stack device further comprises a second separator (item 14) including a plurality of second protrusions (items 32) that protrude towards the anode, and a conductive second bonding member (item 22) that bonds the anode and the plurality of second protrusions, and 



Regarding claim 3, Harada remains as applied to claim 2.  Harada further teaches wherein at least one of the first and the second bonding members is configured by a conductive ceramic (paragraph [0055, 0070]).

Regarding claims 4 and 6, Harada remains as applied to claims 1 and 5, respectively.  Harada does not illustrate the cell stack device including a plurality of first or second bonding members being disposed at an interval. 
However, Harada does teach that a plurality of the unit cells as illustrated in Figure 2 may be aligned into a stacked configuration (paragraphs [0064]).  
This stacked configuration would be understood to include a plurality of the first bonding members disposed at an interval, and a plurality of the second bonding members disposed at an interval, in order to provide the entire cell stack device comprising the plurality of unit cells.


Relevant or Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, though not necessarily pertinent to applicant’s invention as claimed.
Ohmori (US 2010/0190066) –general SOFC stack teachings;
Reilly (US 2010/0167164) –general SOFC stack teachings;
Kwon (US 2010/0178589) –general SOFC teachings;
Lin (US 2013/0137014) –SOFC bonding layer teachings;
Keller (US 2006/0275649) –SOFC bonding layer teachings;
Jacobine (US 2009/0000732) –SOFC bonding layer teachings.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723